Case 1:20-cv-11987-DLC Document 33-1 Filed 04/30/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

THOMAS V. WILDER, ef a.,
Plaintiffs,
V. Case No. 1:20-cv-11987-MLW
GBG USA INC.,
Defendant.

 

 

SUPPLEMENTAL DECLARATION OF DAVID J. MALLEN IN SUPPORT OF
PLAINTIFFS’? MOTION FOR SUMMARY JUDGMENT

David J. Mallen hereby deposes and states as follows:

1. Iam a Trustee of the Newbury-284 Nominee Trust (the “Trust”) along with my co-
Trustee Thomas V. Wilder (collectively with me, the “Landlord’’). The Trust holds title to certain
property in Massachusetts, including a property located at 284 Newbury Street, Boston,
Massachusetts (the “Premises”).

2. On or about August 31, 2012, Landlord and Frye Retail, LLC (“Tenant”) entered
into a lease (the “Lease”’) for the Premises. The term of the Lease ran through April 30, 2025.

3. As detailed in the Declaration of David J. Mallen In Support of Plaintiffs’ Motion
for Summary Judgment dated March 16, 2021 (the “First Mallen Declaration”), ECF No. 24-1,
beginning in 2019 Landlord sought to find a replacement tenant for the Premises and engaged a
national broker, CBRE, with extensive experience listing properties in the Back Bay area of

Boston. CBRE has remained engaged since 2019 and continues to work to find a replacement
Case 1:20-cv-11987-DLC Document 33-1 Filed 04/30/21 Page 2 of 2

tenant for the Premises. A true and accurate copy of the fully executed agreement to retain CBRE

is attached hereto as Exhibit 11.

I declare under penalty of perjury that the foregoing is true and correct. Executed on April

30, 2021.

David J. Mallen

3749\0001\704653.2
